Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  May 05, 2016

The Court of Appeals hereby passes the following order:

A16D0332. GEORGIA DEPARTMENT OF ADMINISTRATIVE SERVICES
    v. MELINDA MCCOY.

      After obtaining judgment against defendants employed by the State of Georgia,
Melinda McCoy brought suit against the Georgia Department of Administrative
Services (“DOAS”) to collect a portion of the judgment under a general liability
agreement. The DOAS filed a motion for summary judgment, arguing that its
insurance policy did not cover the judgment.1

      In ruling on the motion for summary judgment, the trial court applied the rules
of statutory construction and determined that McCoy was entitled to judgment as a
matter of law. The trial court thus entered a “Final Order and Judgment.” DOAS filed
both this application for discretionary appeal as well as a notice of appeal.

      Under OCGA § 5-6-34 (a) (1), a party may file a direct appeal from “[a]ll final
judgments, that is to say, where the case is no longer pending in the court below,
except as provided in Code Section 5-6-35.” The order to be appealed is a final order,
and no provision of OCGA § 5-6-35, the discretionary appeal statute, appears to
apply. Ordinarily, we will grant a timely application when the lower court’s order is
subject to direct appeal. See OCGA § 5-6-35 (j). In this case, however, DOAS has


      1
        Prior to filing its motion for summary judgment, DOAS filed a motion to
dismiss on sovereign immunity grounds. The trial court granted the motion, and we
reversed in McCoy v. Georgia Dept. of Admin. Svcs., 326 Ga. App. 853 (755 SE2d
362) (2014).
already filed a notice of appeal. Accordingly, this application is superfluous, and it
is therefore DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                            05/05/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.